DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figures 3-4 (claims 12-18) in the reply filed on 5/19/22 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/22.

Information Disclosure Statement
The information disclosure statement filed 7/21/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
The transmittal letter of 7/21/21 states that the copies are in 17/118,433; however, the foreign references were also not included in 17/118,433.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plurality of dividers connected with at least two of the at least four precast segments” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 1, paragraph [0001], the status of 17/118,443 and16/945,618 should be updated, i.e. now abandoned.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 (hence claims 13-17) and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 12 and 18, lines 3-5, the recitation of “at least one of the at least four precast segments being an upstream spillway segment, at least one of the at least four precast segments being a tapered segment configured to brace at least one other precast segment” (emphasis added) is misleading and confusing, thus rendering the claims indefinite.  The specification at paragraph [0052] and figure 3, disclose the at least multiple (i.e. at least four) precast segments 305a-f (which appear to be box-like segments).  Such multiple precast segments not being a spillway segment or a tapered segment configured to be a brace.  It appears that the spillway segment 318a-e are separate segments that are configured to be attached/connected to the multiple precast segments 305a-f.  Likewise, it appears that the tapered segments 316a-g are also separate segments that are configured to be attached/connected to the multiple precast segments 305a-f.  It is advised that applicant correctly define the structural relationship of the at least four precast segments, the spillway segments, and the tapered segments.
Also, at lines 7-8, the recitation of “a plurality of dividers connected with at least two of the at least four precast segments” is misleading and confusing, thus rendering the claims indefinite.  Figure 3 appears to shown the plurality of dividers 361 connected only to one segment 305a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Insofar as understood, claim(s) 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammond (GB 2,055,933) in view of Obermeyer (US 4,772,157).
As to claim 12, Hammond discloses a precast dam structure, comprising:

at least four precast segments 12 interconnected to form a precast dam structure having an upstream side and a downstream side, at least one of the at least four precast segments being an upstream spillway segment 60, at least one of the at least four precast segments being a tapered segment 121 configured to brace at least one other precast segment.
	Hammond does not disclose the plurality of dividers.  Obermeyer discloses a dam comprising a plurality of dividers (i.e trash/debris screen 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a plurality of dividers as disclosed by Obermeyer, since doing so provides the expected benefit of filtering trash/debris through a dam.
	
As to claim 13, Hammond discloses wherein the tapered segment 121 is interconnected at a junction of at least two of the at least four precast segments 12.
As to claim 14, Obermeyer further discloses wherein the dividers 14 are oriented at an acute angle (see figure 1) with respect to a base surface of the precast dam structure.
As to claim 15, Obermeyer discloses wherein the dividers 14 extend from an upstream surface of the spillway segment to an upper surface of another of the at least four precast segments.
As to claim 16, Hammond discloses (see figures 5-8) wherein at least two of the at least four precast segments are configured to house a main energy generation component 42 of the precast dam structure.

As to claim 17, Hammond discloses wherein at least one of the at least four precast segments further comprises a secondary energy generation component 42 (i.e. an additional turbine).
As to claim 18, Hammond implicitly discloses a precast dam structure kit, comprising:
at least four precast segments 12 configured to be interconnected to form a precast dam structure having an upstream side and a downstream side, at least one of the at least four precast segments being an upstream spillway segment 60, at least one of the at least four precast segments being a tapered segment 121configured to brace at least one other precast segment.
Hammond does not disclose the plurality of dividers.  Obermeyer discloses a dam comprising a plurality of dividers (i.e trash/debris screen 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a plurality of dividers as disclosed by Obermeyer, since doing so provides the expected benefit of filtering trash/debris through a dam.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/           Primary Examiner, Art Unit 3678